336 F.2d 1022
Claude Parker FORD, Marion Calvin Perry, Ray Lamar Davis, Wade Levi Truett and Vinson Engene Williams, Appellants,v.UNITED STATES of America, Appellee.
No. 21285.
United States Court of Appeals Fifth Circuit.
October 15, 1964.
Rehearing Denied December 3, 1964.

Appeal from the United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
Wesley R. Asinof, Atlanta, Ga., for appellants.
Bobby C. Milam, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, WHITEHURST, District Judge.
PER CURIAM.


1
The judgment of the trial court is affirmed.